ATALIG, Justice:
The plaintiff/appellant, Diana C. Ferreira (“Diana”), appeals from a trial court order granting the defendants/appellees’ (“defendants”) cross motion for summary judgment.1 This matter is being heard on remand from the Ninth Circuit Court of Appeals to “reconsider [our] interpretation of resulting trust law.” Ferreira v. Mafnas, 1 F.3d 960, 963 (9th Cir. 1993), vacating and remanding Ferreira v. Borja, 2 N.M.I. 514 (1992).
We agree with the Ninth Circuit in that, because the purported transaction to be accomplished had an illegal purpose, no resulting trust would have arisen in favor of third parties not of Northern Marianas descent (“NMD”). Furthermore, we maintain that portion of this Court’s previous conclusion that agency theory is not applicable to this matter. See Ferreira, 2 N.M.I. at 525. In light of our conclusions that neither the resulting trust doctrine nor agency principles may be applied to render Diana’s transactions with the defendants unconstitutional, there is no occasion to consider the constitutionality of any agreements she may have had with non-NMDs not parties to this quiet title action.
Based on the foregoing, we hereby REVERSE the court’s grant of summary judgment against Diana in favor of the defendants, and REMAND this matter to the trial court with instructions to enter a final judgement and decree quieting title in all three of the lots to Diana.

 The trial court concluded that under agency theory Diana, a person of Northern Marianas descent (“NMD”), was acting as an agent for her husband Frank F. Ferreira and James and Barbara Grizzard in various land transactions with the defendants. Because Frank and the Grizzards are not of NMD, these transactions were declared void ab initio under N.M.I. Const, art. XU. See Ferreira v. Borja, 3 CR 472 (N.M.I. Trial Ct. 1988), aff’d on other grounds, 2 N.M.I. 514 (1992), vacated and remanded sub nom., Ferreira v. Mafnas, 1 F.3d 960 (9th Cir. 1993).